Citation Nr: 1455227	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO.  09-12 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a total disability rating based on unemployability due to service-connected disabilities (TDIU).

2.  Entitlement to an increased disability rating for lumbar strain and degenerative disc disease, rated currently as 40 percent disabling.

3.  Entitlement to an disability rating in excess of 10 percent for a right lower extremity radiculopathy since March 7, 2014, and entitlement to a compensable evaluation prior to that date.

4.  Entitlement to an initial disability rating in excess of 10 percent for a left lower extremity radiculopathy since March 7, 2014, and entitlement to a compensable evaluation prior to that date.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran had active duty service from June 1962 through June 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  The Veteran has perfected a timely appeal of that decision.

In a March 2014 rating decision, the RO granted service connection for lumbar radiculopathy of the bilateral lower extremities, and assigned 10 percent evaluations, effective March 7, 2014.  Although the Veteran did not specifically disagree with these ratings, the Board finds that lumbar radiculopathy of the bilateral lower extremities is part and parcel of the increased rating claim for the Veteran's lumbar spine disability.  38 C.F.R. § 4.71 , General Rating Formula, Note 1.  Thus, the propriety of the separate ratings assigned for radiculopathy are listed  on the cover page of this decision.

The Veteran initially executed a VA Form 21-22 in December 2004 in which he appointed California Department of Veterans Affairs to act on his behalf in this matter.  In April 2014, however, he filed a new VA Form 21-22 appointing Disabled American Veterans as his new representative.  The Board recognizes this change in representation.

Testimony was received from the Veteran during a September 2014 Board hearing.  A transcript of this testimony is associated with the claims file.

Additional evidence was received from the Veteran in October 2014.  This evidence was accompanied by a waiver of review by the agency of original jurisdiction, validly executed pursuant to 38 C.F.R. § 20.1304(c).  This evidence is associated also with the record and has been considered by the Board in conjunction with this appeal.

The issue of the Veteran's entitlement to service connection for an acquired psychiatric disorder, claimed as depression, secondary to lumbar strain and degenerative disc disease, has been raised by the record in his September 2014 hearing testimony and in an October 2014 formal claim, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  During his September 2014 Board hearing, the Veteran advised that he wished to withdraw his appeal concerning entitlement to a TDIU.

2.  Prior to March 7, 2014, the Veteran's lumbar strain and degenerative disc disease was manifested primarily by constant pain and decreased thoracolumbar motion which restricted his ability to stand, walk, or drive for long periods of time; however, was not manifested by any ankylosis or intervertebral disc syndrome (IVDS).

3.  For the entire period from March 7, 2014, the Veteran's lumbar strain and degenerative disc disease was manifested primarily by ongoing constant pain, decreased thoracolumbar motion, and unfavorable ankylosis which rendered the Veteran unable to straighten his back to any position beyond where his back was flexed to 30 degrees; however, has not been manifested by IVDS. 

4.  For the entire period since September 15, 2009, the Veteran has had a mild right lower extremity radiculopathy that has been manifested by radiation of mild sciatic pain into his right lower extremity.

5.  From September 15, 2009, to September 8, 2014, the Veteran had a mild left lower extremity radiculopathy that was manifested by radiation of mild sciatic pain into the left lower extremity.

6.  For all periods from September 9, 2014, the Veteran has had moderately severe left lower extremity radiculopathy that has been manifested by radiation of moderate to severe sciatic pain into the left lower extremity.


CONCLUSIONS OF LAW

1.  The Veteran's substantive appeal as to the issue of entitlement to a TDIU is withdrawn.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2013); 38 C.F.R. §§ 20.200, 20.202, 20.204(b), (c) (2014).

2.  The criteria for an increased disability rating for lumbar strain and degenerative disc disease, rated as 40 percent disabling, prior to March 7, 2014, are not met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2014).

3.  The criteria for a 50 percent disability rating, and no more, for lumbar strain and degenerative disc disease are met for the period from March 7, 2014.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2014).

4.  The criteria for a rating of 10 percent for a right lower extremity radiculopathy are met from September 15, 2009, to March 6, 2014.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2014).

5.  The criteria for a disability rating in excess of 10 percent for a right lower extremity radiculopathy on and after March 7, 2014, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2014).

6.  The criteria for a disability rating of 10 percent for a left lower extremity radiculopathy are met from September 15, 2009, to March 6, 2014.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2014).

7.  The criteria for a disability rating in excess of 10 percent for a left lower extremity radiculopathy are not met prior to September 9, 2014.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2014).

8.  The criteria for a disability rating of 40 percent, and no more, for a left lower extremity radiculopathy are met for the period from September 9, 2014.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In cases that concern the assignment of a disability rating, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  Notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, a pre-rating July 2007 letter notified the Veteran of the information and evidence needed to substantiate his claim for a higher disability rating for his service-connected back condition.  Consistent with Dingess, the letter also notified the Veteran that a disability rating and an effective date are assigned where a disability is determined to be service-connected.  After affording the Veteran reasonable opportunity to respond, his claim was adjudicated in the RO's November 2007 rating decision.  Thus, because the VCAA notice was legally sufficient, VA's duty to notify has been satisfied.

In addition, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  His service treatment records, claims submissions, lay statements, identified and relevant private treatment records, and VA treatment records have been associated with the record.  During the course of this appeal, the Veteran was afforded a VA examination of his spine and newly service-connected radiculopathies in March 2014.  This examination, along with the other evidence of record, is fully adequate for the purposes of determining the current severity of his lumbar spine disability and all associated neurological manifestations.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

 Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

II.  Withdrawal of Appeal Concerning Entitlement to TDIU

An appeal consists of a timely filed Notice of Disagreement in writing, and after a Statement of the Case has been furnished, a timely filed substantive appeal.  See 38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 20.200 (2014).  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  See 38 C.F.R. §§ 20.202, 20.204(b) (2014).  Except for appeals withdrawn on the record at a hearing, withdrawals of an appeal must be in writing.  See 38 C.F.R. § 20.204(b) (2014).

In June 2007, VA received the Veteran's original claim for a TDIU.  That claim was denied in the RO's May 2008 rating decision and the Veteran subsequently perfected an appeal as to that denial.  During September 2014 Board hearing, the Veteran testified on the record that he wished to withdraw his appeal concerning the issue of his entitlement to a TDIU.

Under the circumstances, there remains no allegation of error of fact or law for appellate consideration as to the issue of the Veteran's entitlement to a TDIU.  As such, the Veteran's appeal as to that issue is dismissed.

III.  Increased Disability Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In cases where there is a question as to which of two ratings applies, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Moreover, staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

VA's defined and consistently applied policy is to administer the law under a broad interpretation; however, in a manner that is consistent with the facts shown in each case.  Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 55.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The rating criteria for spine disabilities are expressed under DCs 5235 through 5242.  In this case, the Veteran's lumbar spine disability has been rated under DC 5237, which governs disabilities due to lumbosacral or cervical spine strain.  Regardless of which criteria between DC 5235 through 5242 that the RO selects, disabilities characterized under those diagnostic codes are rated pursuant to the General Rating Formula for Diseases and Injuries of the Spine (General Formula).

Under the General Formula, a 40 percent disability rating is assigned where the evidence demonstrates forward flexion of the thoracolumbar spine of 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is appropriate for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating contemplates unfavorable ankylosis of the entire spine.

For VA compensation purposes, the "combined range of motion" refers to the sum of forward flexion, extension, left and right lateral flexion, and left and right rotation.  38 C.F.R. § 4.71a (Plate V) indicates that normal range of motion of the thoracolumbar spine consists of flexion to 90 degrees and extension, bilateral lateral flexion, and bilateral rotation to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.

Ankylosis has been defined as, "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 69 (4th ed. 1997)).

The criteria under the General Formula contemplate symptoms such as pain, stiffness, aching, etc., where such symptoms are shown in the record.  Thus, evaluations based on pain alone are not appropriate, unless there is specific nerve root pain, for example, that could be evaluated under the neurologic sections of the rating schedule.  68 Fed. Reg. 51,455 (Aug. 27, 2003).  Indeed, the Board observes that a rating decision issued in March 2014 awarded service connection for radiculopathies in the right and left lower extremities, effective from March 7, 2014, and assigning for each a 10 percent initial disability rating.

Subject to the foregoing, the Board has considered the potential application of the various other provisions of 38 C.F.R., Parts 3 and 4.  Schafrath, 1 Vet. App. 589.  In doing so, the Board notes that additional rating criteria are expressed under 38 C.F.R. § 4.71a, Diagnostic Code 5243 for spine disabilities resulting in IVDS. As discussed in detail below, however, the evidence in this case does not show that the Veteran's low back disability has resulted in IVDS.  For that reason, the Board finds that the criteria under DC 5243 are not applicable in this case.  Under the circumstances, the Board will rate the Veteran's low back disability in accordance strictly with the General Formula.

Disabilities of the musculoskeletal system, such as spine disabilities, are defined primarily by the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the evidence on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.

	A.  Evidence

Subject to the above, the Board observes that the relevant evidence includes private treatment records from Dr. M.H.C., dated December 2006.  Those records show that the Veteran was complaining of low back pain which he described as ranging from five to 10 out of 10 in severity.  Notably, he did not report any radiation of the reported back pain, and also, denied other neurologically based symptoms such as bowel or bladder dysfunction.  Dr. M.H.C. noted that thoracolumbar motion testing was difficult to administer because of the Veteran's unsteadiness.  Nonetheless, the record notes that extension was significantly diminished and at least moderately painful.  Apparently in the absence of neurologically based complaints, neurological testing was not performed.

During VA examination of the spine in January 2007, the Veteran reported that he was having daily back pain with flare-ups that occurred while he performed lifting movements and while standing up.  Thus, he reported that he was unable to stand for more than 20 minutes or walk for more than 10 minutes due to his back pain, and also, that he avoided lifting activities.  He reported that he previously experienced radicular symptoms but that he had not had any since three months ago in October 2006.  A physical examination at that time revealed tenderness over the low back.  The examiner noted that the Veteran was unable to stand or move his spine without leaning on a sink for support.  Because of this, the examiner was unable to test the Veteran's range of motion.  A neurological examination was grossly normal with negative straight leg raises and normal muscle strength and sensation.  Occupationally, the Veteran reported that he had worked previously as a postal worker but was not working at that time.  No specific opinion was rendered as to the extent that the Veteran's back disorder impacted his occupational functioning.

A pair of lay statements received in September 2007 from the Veteran's friends, B.A.H. and O.A., state that they have observed the Veteran having back problems over the duration of their acquaintance.  O.A. stated that she has known the Veteran for over 40 years and that she has observed the Veteran having difficulty sitting for any period of time.  B.A.H. asserted that she has known the Veteran for over 30 years and that she has observed the Veteran experiencing unspecified back problems during that time.

Subsequent treatment records from Dr. M.H.C. dated through 2008 document ongoing complaints of low back pain.  Notably, those records make no mention of any radiating pain or other neurologically based complaints or findings.

July 2008 VA treatment records show that the Veteran was receiving VA treatment for ongoing low back pain.  Records from that date reflect that an examination of the spine revealed decreased thoracolumbar motion, although specific ranges of motion are not reported.  X-rays showed a high grade chronic degenerative disc disease at L4-5.  Otherwise, all lumbar vertebral bodies were anatomically aligned and normal lordotic curvature was preserved.

During VA treatment in September 2009, the Veteran reported radicular pain in his left lower extremity.  Indeed, low back pain with left lower extremity radicular symptoms was diagnosed at that time.

Concurrent with the above 2009 VA treatment, the Veteran was also being seen privately by Dr. M.H.C.  Records for that treatment show that the Veteran reported ongoing back pain, but that the pain symptoms were being well-managed at that time by epidural injections administered in December 2009.  In September 2010, the Veteran received another epidural injection.  During follow-up with Dr. M.H.C. in October 2010, the Veteran stated that he was feeling 75 percent better after the most recent injection.

A May 2011 statement from the Veteran's spouse states that she has been married to the Veteran since 1964 and that she has observed worsening of the Veteran's back condition over the years.  Specifically, she states that the Veteran had difficulty moving around and getting out of bed, and, needed assistance with certain activities such as eating, bathing, and being transported to his medical appointments.

The Veteran continued treating with Dr. M.H.C. in 2011.  In July 2011, he again reported radiation of his back pain into both thighs.  In October 2011, he stated that the pain was radiating into his left buttock and thigh.  Similar complaints were made by the Veteran in December 2011.

Subsequent treatment records from Dr. M.H.C. dated through 2014 reflect ongoing complaints of low back pain with radiation primarily into the left buttock and leg.  In August 2013, the Veteran stated that he was walking for exercise and denied having any acute discomfort.  In November 2013, he reported that pain symptoms were stable.  A May 2014 record notes complaints of mild tenderness over the left lower lumbar paraspinals.  An MRI performed in August 2014 showed scoliosis convexity to the left and straightening of the lumbar lordosis.  Atrophy of the paraspinal muscles was also seen.  The intervertebral discs were decreased in signal intensity, consistent with degenerative changes of disc dehydration from L3 to S1 that was severe at L4-5 and moderately severe at L5-S1.

Concurrent with the private treatment outlined above, the Veteran underwent a VA examination of his spine in March 2014.  At that time, he reported overall worsening of his back condition and that he continued to have flare-ups marked by increased pain.  He denied having any history of surgical treatment other than the epidural steroid treatments noted in the record.  On examination, the examiner noted that the Veteran is unable to stand erect and that he stood with his back flexed constantly at 30 degrees; thus, the examiner noted that the Veteran's flexion was limited from 30 degrees to 75 degrees.  The examiner observed further that the Veteran was unable to stand independently without support.  Other demonstrated thoracolumbar motion included pain free lateral flexion to 15 degrees bilaterally and complete absence of lateral rotation.  Repetitive motion testing revealed no additional loss of motion or other function.  The examiner noted, however, that flare-ups are likely to result in additional functional loss due to further loss of motion, although the exact extent of such loss could not be reported given that no flare-ups were observed during the live examination.  The examiner noted further that there was no evidence of localized tenderness, spasms, guarding behavior, ankylosis, or IVDS.  The Veteran ambulated with the occasional assistance of a wheelchair and regular assistance of a walker.  A neurological examination revealed the presence of mild and intermittent radicular pain in both lower extremities what involved the sciatic nerve.  Other aspects of the neurological examination, however, were normal and indicated normal muscle strength, sensation, and straight leg raises.  Occupationally, the examiner opined, the Veteran would be unable to perform manual labor, although he remained capable of doing sedentary work that did not involve any walking.

At VA's request, Dr. M.H.C. completed a VA Form 21-0960M-14 questionnaire (Back (Thoracolumbar Spine) Conditions Disability Benefits Questionnaire) in September 2014.  In it, Dr. M.H.C. noted that the Veteran's thoracolumbar extension was decreased by more than 50 percent.  He also noted that the precise extent of loss of flexion could not be tested due to the Veteran's unsteadiness.  Overall, Dr. M.H.C. stated that the Veteran's disability was due to decreased motion, weakened movement, excess fatigability, pain, instability, impaired locomotion, and impaired ability to stand.  He also observed, as also noted in the August 2014 MRI, that the Veteran had abnormal spine contour.  He opined that the Veteran had favorable ankylosis involving the entire thoracolumbar spine.  Neurologically, Dr. M.H.C. noted constant moderate to severe pain in the left lower extremity.  The right lower extremity was apparently normal.  Dr. M.H.C. stated that functionally, the Veteran was required to use a wheelchair and a walker for ambulating and was restricted from performing tasks involving lifting, bending, twisting, and sitting or standing for long periods.

During his September 2014 Board hearing, the Veteran testified that he was having trouble moving around generally and that he was unable to be on his feet for more than five minutes at a time, and for that reason, no longer attended church.  He stated also that he was unable to lift weights of more than five to 10 pounds.  Concerning his radicular symptoms, he alleged that they began well before the March 2014 VA examination and that they were presently ongoing.

	B.  Rating for Lumbar Strain and Degenerative Disc Disease

Under the General Formula, the Veteran's entitlement to a disability rating higher than 40 percent for lumbar strain and degenerative disc disease depends upon an evidentiary showing of unfavorable ankylosis.  Upon careful review and consideration of the evidence outlined above, the Board is of the opinion that the record shows the presence of unfavorable ankylosis of the thoracolumbar spine as early as the Veteran's March 2014 VA examination.

The evidence before the March 2014 VA examination shows that the Veteran's spine disability was manifested primarily by pain and decreased thoracolumbar motion.  Notably, the evidence before March 2014 does not state the actual extent of the decreased motion, nor is there any mention of any findings of ankylosis or the spine being fixed in a certain position.  During the March 2014 examination, the Veteran demonstrated that, when attempting to stand upright, he was unable to straighten to any point past 30 degrees of flexion.

Notably, the Veteran's private physician, Dr. M.H.C., expressed for the first time in the September 2014 VA Form 21-0960M-14 questionnaire that the Veteran had favorable ankylosis.  It is unclear from the questionnaire or Dr. M.H.C.'s treatment notes as to why Dr. M.H.C. would characterize the Veteran's ankylosis as being "favorable" as opposed to "unfavorable."  Nonetheless, where the Veteran showed during the March 2014 VA examination that he was unable to move his back to any point beyond the position of being flexed at 30 degrees, the Veteran's ankylosis would appear to be causing the Veteran to hold his spine at an unfavorable position.    Indeed, the examiner's report appears to suggest that due to the Veteran's inability to move his spine beyond 30 degrees of flexion, he was unable to stand independently and without physical support.  In view of the same, the evidence appears to show that the Veteran has unfavorable ankylosis of the thoracolumbar spine that was first noted during the March 2014 VA examination.  Accordingly, the Board concludes that the Veteran is entitled to a higher 50 percent disability rating, and no more, for lumbar strain and degenerative disc disease, effective from March 7, 2014 and no earlier.  To that extent, this appeal is granted.

	C.  Ratings for Lower Extremity Radiculopathies

As noted above, neurological manifestations resulting from spine disabilities may be service-connected separately and be assigned disability ratings that are apart from the rating assigned for orthopedic manifestations.  68 Fed. Reg. 51,455 (Aug. 27, 2003).  Indeed, the Board observes that a rating decision issued in March 2014 awarded service connection for radiculopathies in the right and left lower extremities, effective from March 7, 2014, and assigning for each a 10 percent initial disability rating.  Under the applicable laws and regulations, issues concerning separate ratings for radiculopathies are part and parcel of the issue concerning the Veteran's entitlement to a higher disability rating for his lumbar spine disability.  As such, the Board assumes jurisdiction also as to the question of whether the Veteran is entitled to higher initial disability ratings for the right and left lower extremity radiculopathies.

The Veteran's lower extremity radiculopathies have been rated in accordance with the criteria under 38 C.F.R. § 4.124a, DC 8520.  Under DC 8520, a 10 percent rating is assigned for mild incomplete paralysis of the sciatic nerve.  A 20 percent rating requires moderate incomplete paralysis of the sciatic nerve.  A 40 percent rating requires moderately severe incomplete paralysis of the sciatic nerve.  A 60 percent rating requires severe incomplete paralysis with marked muscular atrophy.  An 80 percent rating requires complete paralysis, i.e., the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a, DC 8520 (2014).

A note prior to the rating schedule for disease of the peripheral nerves states that when the involvement is wholly sensory, the rating should be for the mild, or, at most, the moderate degree.

The Board has also considered the potential application of the other provisions of 38 C.F.R., Parts 3 and 4 in relation to the Veteran's radiculopathy.  Schafrath, 1 Vet. App. 589.  In doing so, the Board notes that other criteria are available for neurological disabilities involving various nerve groups other than the sciatic nerve.  As noted in the Veteran's March 2014 VA examination, the Veteran's radiculopathies have been found to involve the sciatic nerve specifically.  As such, the other neurological criteria are not for application in this case.

The earliest reference in the record to radicular symptoms in the lower extremities is contained in the Veteran's January 2007 VA examination, which states that the Veteran reported having radicular symptoms in October 2006.  Despite these complaints, a neurological examination performed at that time was wholly normal.  Indeed, subsequent treatment records and lay evidence make no reference to any more radicular complaints or findings until the Veteran's September 2009 VA treatment, at which time, a radiculopathy of the left lower extremity was diagnosed formally.  Subsequent private and VA treatment records show that from that point, the Veteran reported intermittent radiation of his low back pain into his lower extremities.  Indeed, a neurological examination performed during the Veteran's March 2014 VA examination confirmed the presence of mild and intermittent radicular findings in both lower extremities.  These findings were confirmed again by the Veteran's private physician, Dr. M.H.C. in the September 2014 VA Form 21-0960M-14 questionnaire.  Notably, Dr. M.H.C. found constant moderate to severe pain in the Veteran's left lower extremity, although no present neurological findings were noted with respect to the right lower extremity.  The right lower extremity was apparently normal.  Dr. M.H.C. stated that functionally, the Veteran was required to use a wheelchair and a walker for ambulating and was restricted from performing tasks involving lifting, bending, twisting, and sitting or standing for long periods.

Overall, the evidence indicates that the radiculopathies in the Veteran's lower extremities began at about the time of the Veteran's September 15, 2009 VA treatment and have persisted since that time.  The radiculopathies have been manifested by symptoms of radiating pain in both lower extremities, although being apparently far more prominent in the left buttock and leg.  In that regard, the evidence shows that the lower extremity radiculopathies were manifested by mild pain through the time of the March 2014 VA examination.  Subsequent evidence, however, appears to show that the radiculopathy in the left lower extremity subsequently progressed to moderate to severe pain.

In view of the foregoing, the evidence shows that the Veteran has had a mild left lower extremity radiculopathy since September 15, 2009.  Pursuant to the criteria under DC 8520, he is entitled to an initial disability rating of 10 percent for the left lower extremity radiculopathy, effective from September 15, 2009.

Concerning the right lower extremity radiculopathy, the evidence again shows that the radiculopathy was first subjectively reported and objectively confirmed during the September 15, 2009 VA treatment.  The subsequent records show that the right lower extremity radiculopathy caused the Veteran to experience mild sciatic nerve pain in the right lower extremity, which is consistent with a mild radiculopathy, through Dr. M.H.C.'s September 9, 2014 assessment.  In view of the moderate to severe pain shown during the September 9, 2014 private assessment, the Board finds that the Veteran has had moderately severe right lower extremity radiculopathy since the date of that assessment.  Accordingly, the Board concludes that the Veteran is entitled to a 10 percent disability rating for right lower extremity radiculopathy for the period from September 15, 2009 through September 8, 2014, and, a 40 percent disability rating for the period from September 9, 2014.  To that extent, the appeal is granted. 

	D.  Other Considerations

In considering the other provisions under 38 C.F.R., Parts 3 and 4, as mandated under Schafrath, the Board has considered application of the provisions under 38 C.F.R. § 3.321(b)(1), which govern the assignment of extra-schedular disability ratings.  In Thun v. Peake, 22 Vet App 111 (2008), the United States Court of Appeals for Veterans Claims (Court) established a three-step inquiry for determining whether an extra-schedular rating is warranted by the evidence.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

Considering the first prong under Thun, the Board concludes that the evidence in this case does not show that the manifestations from the Veteran's lumbar spine disability and the associated lower extremity radiculopathies have resulted in an exceptional disability picture that renders inadequate the available schedular criteria.  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and, no extra-schedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extra-schedular regulation as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

Here, a comparison between the level of severity and symptomatology of the Veteran's assigned ratings with the established criteria found in the rating schedule shows that the selected rating criteria reasonably describe the Veteran's disability levels and symptomatologies.  As discussed above, higher ratings are available under the selected code provisions; however, neither the Veteran's lumbar spine disability nor the lower extremity radiculopathies have been productive of the manifestations or disability picture required for a higher disability rating for any of those disabilities.  As such, it cannot be said that the available schedular ratings are inadequate.  Based on the foregoing, the Board finds that the requirements for an extra-schedular evaluation for the Veteran's service-connected lumbar spine disability and lower extremity radiculopathies, under the provisions of 38 C.F.R. § 3.321(b)(1), have not been met.  Thun, 22 Vet. App. 111; Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

The Board has also considered whether "staged" disability ratings, beyond those already contemplated and provided in this decision, are warranted by the evidence.  The symptomatology shown upon examination and treatment, however, has been essentially consistent and fully contemplated by the assigned disability ratings. As such, there is no basis for further staged disability ratings in this case.


ORDER

The Veteran's appeal as to the issue of entitlement to a TDIU is dismissed.

An increased disability rating for lumbar strain and degenerative disc disease, rated as 40 percent disabling, prior to March 7, 2014, is denied.

An increased disability rating of 50 percent, and no more, for lumbar strain and degenerative disc disease, for the period from March 7, 2014, is granted subject to the laws and regulations governing the payment of monetary benefits.

A separate rating of 10 percent for a right lower extremity radiculopathy from September 15, 2009, to March 6, 2014, is granted subject to the laws and regulations governing the payment of monetary benefits.

A rating in excess of 10 percent for a right lower extremity radiculopathy on and after March 7, 2014, is denied.

A separate rating of 10 percent for a left lower extremity radiculopathy from September 15, 2009, to March 6, 2014 is granted subject to the laws and regulations governing the payment of monetary benefits.

A disability rating in excess of 10 percent for a left lower extremity radiculopathy from March 7, 2014, to September 9, 2014, is denied.

An increased disability rating of 40 percent, and no more, for a left lower extremity radiculopathy from September 9, 2014, is granted subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


